UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7275


DAVID PERKINS,

                    Plaintiff - Appellant,

             v.

LT. W. DONOWAY; SGT. S. WILSON; SGT. L. RAMOS,

                    Defendants - Appellees,

             and

EDWARD JOHNSON,

                    Defendant.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah Lynn Boardman, District Judge. (1:20-cv-00811-DLB)


Submitted: January 20, 2022                                       Decided: January 25, 2022


Before WILKINSON, DIAZ, and THACKER Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Perkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Perkins seeks to appeal the district court’s order denying without prejudice

his motion to appoint counsel in his 42 U.S.C. § 1983 proceedings. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Perkins seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Miller v. Simmons, 814 F.2d 962,

967 (4th Cir. 1987) (holding that denial of motion to appoint counsel is not immediately

appealable). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2